Citation Nr: 0831203	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to September 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This matter was previously before the Board and adjudicated 
in a decision dated in February 2005.  In that decision, the 
Board denied service connection for systemic lupus 
erythematosus.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated in April 2006, the Court vacated 
the Board's February 2005 decision and remanded the matter 
back to the Board for development consistent with the Court's 
Order.  In October 2006 and October 2007, the Board remanded 
the claim for additional evidentiary development, to include 
opportunity for the veteran or her representative to provide 
additional evidence or argument.  The claim is now before the 
Board once again.  


FINDING OF FACT

Systemic lupus erythematosus was not present during service 
or manifested within one year of the veteran's discharge from 
service; it is not etiologically related to service.  


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in December 2001, January 2004, and 
October 2006 RO specifically notified her of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate her claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence she was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and her representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
October 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as systemic 
lupus erythematosus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

Service treatment records are negative for a diagnosis of 
systemic lupus erythematosus.  No positive findings on an 
antinuclear antibody (ANA) test were recorded during active 
military service.  A June 1994 medical board report reflects 
that the veteran experienced symptoms of low back pain 
following a fall down the stairs.  The diagnosis was 
mechanical low back pain.  It was noted that she was unable 
to fulfill her military duties due to her physical 
disability, and she was recommended for a physical evaluation 
board.

In a September 1994 rating decision, service connection for 
mechanical low back pain with leg numbness was granted with a 
10 percent evaluation.

VA medical records dated from October 1995 to January 1997 
essentially reflect treatment for chronic low back pain.  
However, August 1995 VA laboratory results (added to the 
record in October 2006) reflect that ANA was negative.  A 
subsequently dated record from December 1995 also reflects 
that test results for ANA and the rheumatoid factor were 
negative.

Private medical records dated in March 2000 generally note 
treatment for leg pain, mechanical low back pain, and 
nonspecific musculoskeletal complaints.

In correspondence dated in July 2000, G.W.N., M.D., stated 
that the veteran had a several month history of 
polyarthralgias, knee and ankle swelling, morning stiffness 
of her joints, pleuritic chest pain, alopecia, and fatigue.  
The doctor noted that these reported symptoms, a positive ANA 
at 1:1280, a papular rash and arthritis, were most consistent 
with systemic lupus.  A later, July 2000 letter from this 
physician indicates that the veteran continued to have 
difficulties with arthalgias, fatigue, and pleuritic chest 
pain.  Her rash was unchanged.  The diagnosis was systemic 
lupus.

In correspondence dated in August 2000, Dr. G.W.N. stated 
that it was impossible for him to give a time when he felt 
that the veteran's lupus began.  The doctor noted that lupus 
was a disorder which normally progressed slowly and often was 
not disabling at the time of initial symptoms.  In a November 
2001 statement, the private doctor indicated that the veteran 
started seeing him in July 2000 with complaints of 
polyarthralgias, swelling of the wrists, knees and ankles, 
Raynaud's phenomenon, pleuritic chest pain, and fatigue.  It 
was noted that ANA and rheumatoid factor testing was done in 
1995 and was not rechecked.  A repeat ANA in July 2000 was 
positive at 1:1280 homogeneous pattern.  The doctor stated 
that it was probable that the veteran had been suffering from 
lupus since the mid-1990's; however, the diagnosis was not 
made at that time.  He opined that lupus was probably causing 
her various complaints for which she was seeking help for the 
past several years.

Dr. G.W.N. noted in a May 2002 statement that he had been 
following the veteran for systemic lupus for the past 4-1/2 
years.  The physician indicated that a review of the 
veteran's records disclosed that many of the symptoms that 
she was currently having in connection with systemic lupus, 
including episodic myalgias in her shoulders and back and 
joint pain in the knees and hands, were going on while she 
was still in service.  The doctor related that it was 
impossible to say exactly when her lupus began but he felt 
that her current symptoms, which he attributed to lupus, were 
the same symptoms that she was having when being treated at 
the VA hospital.

In accordance with the Board's remand directive, the veteran 
was afforded a VA examination in April 2004.  The VA 
physician reviewed the veterans claims folders.  It was noted 
that the veteran had been diagnosed with lupus by virtue of a 
positive ANA test specific for anti-DNA in June 2000.  It was 
reported that she had similar symptoms during the preceding 
five years with test results showing a negative ANA test and 
rheumatoid factor as well as a normal sedimentation rate of 
3.  The examiner related that it was very unlikely that lupus 
could be present in August 1995 with a negative ANA test.  It 
was noted that 95 percent of people with systemic lupus 
erythematosus demonstrated a positive ANA test.  In addition, 
it was noted that the normal sedimentation rate argued 
against the presence of lupus at that time.  The examiner 
indicated that there was no basis for believing that the 
veteran's lupus was related to her active service.  The 
examiner also stated that it was not at least as likely as 
not that lupus was manifested within one year of the 
veteran's service discharge in September 1994.  He supported 
this opinion by noting the negative ANA test in August 1995, 
the fact that the initial positive ANA test was in 2000, and 
there were multiple other diagnoses contained in the 
veteran's record which adequately described her prior 
symptoms.  This 1995 report was forwarded to the private 
physician but no further opinions have been received.

Additional VA records dated 2004 through 2007 include 
reference to a history of lupus and indicate that the veteran 
is treated for such by a private rheumatologist.  

Analysis

The medical evidence shows that ANA testing in 1995 (shortly 
after service discharge) was negative.  The veteran's lupus 
was initially diagnosed in 2000, almost six years following 
her discharge from service.  There is no medical evidence 
indicating that the disorder was caused or aggravated by any 
incident of the veteran's military service.  In addition, the 
April 2004 VA medical examiner has stated that the disorder 
was not caused by any incident of service.

With respect to whether the disorder was present in service 
or manifested within one year of the veteran's discharge from 
service, the veteran's private physician has opined that the 
symptoms experienced by the veteran in service and when seen 
by VA prior to the diagnosis of lupus are the same as the 
current symptoms of the veteran's lupus.  This physician has 
also stated that it is impossible to determine exactly when 
the veteran's lupus began but he believes that the veteran 
was probably manifesting symptoms of the disorder in the mid-
1990's.

The Board appreciates that the private physician's opinions 
are based upon his examination of the veteran and review of 
her pertinent medical records; however, he has not 
specifically opined that the lupus was present in service or 
within one year of the veteran's discharge from service, nor 
has he addressed the fact that the ANA test in August 1995 
was negative.

On the other hand, the April 2004 VA examiner has opined that 
the disorder was not present in service or manifested within 
one year of the veteran's discharge from service.  The Board 
has found the VA examiner's opinions to be the most probative 
evidence concerning whether the disorder was present in 
service or manifested within one year of the veteran's 
discharge from service.  In this regard, the Board notes that 
the VA examiner's opinions are also based on a review of the 
veteran's pertinent medical history and an examination of the 
veteran.  In addition, the VA 
examiner properly supported his opinions by noting that 95 
percent of people with systemic lupus erythematosus 
demonstrate a positive ANA test, that the veteran had a 
negative ANA test in August 1995 and did not have a positive 
ANA test until 2000, and the more common diagnoses in her 
records adequately cover her prior symptoms.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
examined the veteran and reviewed the record, to include Dr. 
G.W.N.'s statement, before concluding that the veteran's 
systemic lupus erythematosus is not of service origin.  

Finally, the Board has considered the veteran's various 
statements but notes that as a lay person she is not 
competent to render an opinion requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  As a result, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for systemic lupus 
erythematosus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


